Citation Nr: 1130538	
Decision Date: 08/17/11    Archive Date: 08/29/11

DOCKET NO.  05-30 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from July 1943 to January 1946 with additional service in the National Guard.  The Veteran died in March 2002 and the appellant is the Veteran's surviving spouse.  

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2005 decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The appellant has testified at two Board hearings, each before a different Veterans Law Judge.  The first hearing was held in August 2007 before the undersigned Acting Veterans Law Judge sitting at the RO.  The second hearing was also held at the RO, in April 2009, before another Veterans Law Judge.  Transcripts of both hearings are of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In August 2007, the appellant presented testimony regarding the claim on appeal at a travel Board hearing at the RO before the undersigned Acting Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.  Then, in April 2009, the appellant presented additional testimony at a second travel Board hearing at the RO, before a different Veterans Law Judge.  A transcript of that hearing has also been associated with the claims file.  

A panel decision of three Judges is required in this case because both Judges who heard the personal testimony must participate in making the final determination of the claim.  In other words, when two hearings have been held by different Veterans Law Judges concerning the same issue(s), the law requires that the Board assign a third Veterans Law Judge to decide that issue(s) because a proceeding before the Board may be assigned either to an individual Veteran's Law Judge "or to a panel of not less than three members of the Board."  38 U.S.C.A. § 7102(a); 38 C.F.R. § 19.3.  

Additionally, the Court recently held that the appellant also has the option of a third hearing before the third member of the panel who will decide the case.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).  

Because this appeal will be reviewed by three Veterans Law Judges, the RO sent the appellant a letter in June 2011 informing her that she had the option of having an additional hearing held before a third Veterans Law Judge who will be assigned to the panel to decide the appeal.  In a June 2011 response, the appellant specifically indicated that she wanted to appear at the third hearing at the RO before a Veterans Law Judge who will be assigned to the panel decision in her case.  

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a personal hearing at the RO, or, a video conference if the appellant so chooses, before a Veterans Law Judge sitting in Washington, D.C., per the appellant's request.  The RO should notify the appellant and her representative of the date, time and place of the hearing.  After the hearing is conducted, or in the event the appellant withdraws her hearing request or fails to report for the hearing, the claims file should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


